On Appellants’ Motion for Rehearing.
In their motion for rehearing, appellants contend that we are inconsistent in holding that “the particular objects of his (testator’s) bounty and care were his two daughters,” and our holding that testator intended to vest title in Virginia W. when she had been married five years, which was seven years before the death of Frances C. It is true that testator provided for the contingency and directed that if for any reason Frances C. abandoned the Holy Cross Sisterhood, then Virginia W. should' give her one-half of the property, which testator said he had “bequeathed to her (Virginia W.) solely.” This contingency never happened, because Frances C. died While she was still a member of the Holy Cross Sisterhood. Nor is this provision of the will related in any manner to para*248graph 7, under which appellants’ sole contingency existed; and which contingency we held ceased to exist, as set forth in our opinion. The motion for rehearing is overruled.
Overruled.